          Case 1:17-cv-01789-DLC Document 521 Filed 10/22/19 Page 1 of 1

                                                                  New York              Paris
                                                                  Northern California   Madrid
                                                                  Washington DC         Hong Kong
                                                                  São Paulo             Beijing
                                                                  London                Tokyo




Robert A. Cohen
Admitted Only in Maryland and New York
Practicing in DC under the Supervision of Partners of the Firm

Davis Polk & Wardwell LLP     202 962 7047 tel
901 15th Street, NW           robert.cohen@davispolk.com
Washington, DC 20005




 October 22, 2019

 The Hon. Denise L. Cote
 United States District Court for the
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

 Re:      Securities and Exchange Commission v. Lek Securities Corporation, et al., No. 17
          Civ. 01789-DLC

 Dear Judge Cote:

 The Securities and Exchange Commission is a party to this matter. I am no longer
 associated with the Commission, and have joined the law firm Davis Polk & Wardwell
 LLP. Accordingly, I respectfully request that the Court instruct the docket clerk to
 remove my registration as counsel of record. The Commission’s other counsel of record
 will continue to represent the agency in this action.

 Respectfully submitted,

 /s/ Robert A. Cohen

 Robert A. Cohen
 Admitted Only in Maryland and New York
 Practicing in DC under the Supervision of Partners of the Firm

 cc:    All Counsel of Record (via ECF)

   SO ORDERED.                  DATE:


 U.S. District Court Judge
